No. 12554

           I N T E SUPREME C U T O THE STATE O M N A A
                H           OR    F           F OTN




KEITH W. ROSS i n d i v i d u a l l y and KEITH W.
ROSS a s a d m i n i s t r a t o r of t h e E s t a t e of
J e f f e r y Wade Ross, a deceased minor c h i l d
and r e p r e s e n t a t i v e and s u c c e s s o r i n i n t e r e s t
of J e f f r e y Wade Ross, a deceased minor c h i l d ,
and Connie J. Ross,

                                P l a i n t i f f and A p p e l l a n t ,



G L E STATE RODEO COMPANY, a Corporation,
 ODN

                                Defendant          and R e s p o n d e n t .



Appeal from:          D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                      Honorable Gordon R. Bennett, Judge p r e s i d i n g .

Counsel of Record:

        For Appellant:

                G r a y b i l l , G r a y b i l l , Ostrem and Warner, Great F a l l s ,
                 Montana
                H a r r i s o n , Loendorf and Poston, Helena, Montana
                Jerome T. Loendorf argued, Helena, Montana

       For Respondent :

                                      Helena, Montana
               Risken and ~ ' ~ e a r y ,
               J a c k Risken argued, Helena, Montana



                                                       Submitted:           June 1 7 , 1974

                                                           Decided:            42   5 1974
Pllr. . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.


         This i s an a p p e a l from a judgment f o r d e f e n d a n t s e n t e r e d on a

jury verdict.          P l a i n t i f f a p p e a l s f o l l o w i n g d e n i a l of motions f o r
judgment notwithstandimg t h e v e r d i c t and new t r i a l .                    The c a s e was

t r i e d i n Lewis and C l a r k County, Hon. Gordon Bennett p r e s i d i n g .

         Because t h e i s s u e s on a p p e a l a r e r a t h e r narrowly s t a t e d , t o

understand o u r h o l d i n g h e r e i t i s important t o d i s c u s s some of t h e
preliminaries.           The amended complaint named, i n t e r a l i a , i n d i v i d u a l
county commissioners and i n d i v i d u a l members of t h e Lewis and C l a r k County

F a i r Commission.         These persons were l a t e r dismissed a s d e f e n d a n t s ,
A f t e r t h a t d i s m i s s a l t h e r e remained a s d e f e n d a n t s t h e County of

Lewis and C l a r k , t h e F a i r Board, Golden S t a t e Rodeo Co, and John

Doe I - X .
         Two of p l a i n t i f f ' s c o u n t s were abandoned b e f o r e t r i a l , l e a v i n g
this situation:            P l a i n t i f f K e i t h W. Ross sued t o r e c o v e r damages
f o r t h e wrongful d e a t h of J e f f e r y Ross h i s i n f a n t son, which o c c u r r e d

on August 1, 1971, a t t h e L a s t Chance Stampede and F a i r a t Lewis
and C l a r k County f a i r g r o u n d s .     There remained two c o u n t s of t h e

complaint (1) t h e a c t i o n of p l a i n t i f f i n d i v i d u a l l y f o r t h e wrongful
d e a t h of h i s son and, (2) t h e a c t i o n of p l a i n t i f f a s a d m i n i s t r a t o r

o f t h e e s t a t e of h i s deceased minor son under ~ o n t a n a ' sg e n e r a l s u r -

vival statute.
         Following judgment and a f t e r a p p e a l was taken a g a i n s t a l l

d e f e n d a n t s , a d d i t i o n a l and new c o u n s e l came i n t o t h e c a s e f o r p l a i n -

tiff.     A t t h a t t i m e , p l a i n t i f f dismissed t h e a p p e a l a s t o Lewis and

C l a r k County, L a s t Chance Stampede and F a i r A s s o c i a t i o n , I n c . , and

John Doe I - X ,      e x p r e s s i n g t h e i n t e n t t o a p p e a l only a s t o one d e f e n d a n t ,
Golden S t a t e Rodeo         Co.     A o r d e r was made, ex p a r t e , p e r m i t t i n g t h i s .
                                        n
The s i g n i f i c a n c e of t h e narrowing of t h e a p p e a l w i l l appear h e r e i n -
after.
         The rodeo a t which t h e d e a t h of t h e boy occurred took p l a c e

a t t h e Lewis and C l a r k County f a i r g r o u n d s .          For a number of y e a r s

t h e county h a s h i r e d o r c o n t r a c t e d w i t h Golden S t a t e t o b r i n g rodeo
s t o c k t o Helena and t o produce a rodeo known a s t h e L a s t Chance
Stampede.         F a c i l i t i e s f o r t h e show were e r e c t e d and maintained by t h e
county.        Testimony was given t h a t such f a c i l i t i e s were e x c e l l e n t and
b e t t e r than adequate.           The county n o t o n l y s u p p l i e d t h e f a c i l i t i e s
b u t s u p p l i e d s e c u r i t y personnel t o p r o t e c t t h e s p e c t a t o r s .
          O t h e d a t e of t h e a c c i d e n t p l a i n t i f f ' s family had come t o
           n
Helena t o a t t e n d t h e rodeo and had been on t h e grounds f o r some
period o f time p r i o r t o t h e a c c i d e n t .          A Brahma b u l l r i d i n g event

was t h e l a s t event of t h e rodeo.                 P l a i n t i f f had purchased t i c k e t s
which e n t i t l e d h i s family t o s e a t s .          Before t h e a c c i d e n t p l a i n t i f f
                                           II
l e f t h i s s e a t and was i n a             r e s t r i c t e d a r e a " f o r some time--approxi-
mately an hour-- w i t h h i s t h r e e year o l d son.                   The " r e s t r i c t e d area"
was an a r e a around one of t h e arena g a t e s .                   While t h e r e were no
o b s t a c l e s o r c o n s t r u c t i o n s t o p h y s i c a l l y r e s t r a i n anyone from approaching
o r s t a n d i n g i n t h e a r e a of t h e g a t e , t h e r e were r e p e a t e d warnings by
p u b l i c announcement and o r a l warnings by uniformed s e c u r i t y personnel,
The g a t e was about s i x f e e t h i g h , t h e same h e i g h t a s t h e f e n c e around
the arena.
         The Brahma b u l l "Yellow                ever" threw i t s r i d e r ; then t r o t t e d
over t o t h e g a t e i n q u e s t i o n and jumped on i t , f e l l on over t o t h e
o t h e r s i d e and landed on t h e t h r e e y e a r o l d boy.              The boy d i e d of h i s
i n j u r i e s b e f o r e he reached t h e h o s p i t a l .
         The b u l l Yellow Fever was v a r i o u s l y d e s c r i b e d a s a "good"
                                                                                    rl
b u l l , one of our "besf' b u l l s , a "good performer", a                            vicioust' b u l l .
A e x p e r t on Brahma b u l l s d e s c r i b e d them a s b e i n g t h e "most a c t i v e
 n
domestic animals".
         The i s s u e s on a p p e a l a r e t h r e e :      (1)    Whether t h e d i s t r i c t c o u r t
e r r e d i n n o t d i r e c t i n g a v e r d i c t on t h e i s s u e of l i a b i l i t y ; (2) E r r o r
i n i n s t r u c t i o n s ; and   ( 3 ) Whether t h e v e r d i c t i s supported by t h e f a c t s .
         The main t h r u s t of a p p e l l a n t ' s a p p e a l i s t h a t t h e r e e x i s t e d
under t h e f a c t s presented a s i t u a t i o n where defendant Golden S t a t e
Rodeo Co. was n e g l i g e n t a s a m a t t e r of law, and t h u s t h e i s s u e should
n o t have been submitted t o t h e j u r y .                I t i s important t o remember t h a t
h e r e we a r e concerned o n l y w i t h Golden S t a t e Rodeo Co.                          Golden S t a t e ,
under t h e evidence, was t h e show producer i n t h e a r e n a only.                                  I t had
no c o n t r o l o v e r s p e c t a t o r s , i n c l u d i n g p l a i n t i f f and h i s son.        De-
f e n d a n t s who had c o n t r o l o f , and t h e r e s u l t a n t duty t o t h e s p e c t a t o r s
have, f o r r e a s o n s known o n l y t o p l a i n t i f f , been dismissed from t h e

appeal.
          Thus, we only look                  narrowly t o t h e proof a s i t concerns Golden
State.        The o n l y proof was t h a t Golden S t a t e f u r n i s h e d t h e b u l l
 ellow ow       ever"; t h a t t h e b u l l was dangerous; and, t h a t he had been
known t o jump f e n c e s .            P l a i n t i f f , we b e l i e v e , throughout t h e t r i a l
and h e r e , b e l i e v e d t h a t an owner of a v i c i o u s o r dangerous animal i s
an i n s u r e r .
          I n Hansen v. Brogan, 145 Mont. 224, 400 P.2d 265, where a
t o u r i s t was gored by a b u f f a l o , p l a i n t i f f had stopped a t a p u b l i c
r e s o r t owned by d e f e n d a n t .         This r e s o r t had a c o r r a l c o n t a i n i n g
animals.         P l a i n t i f f s t o o d n e a r t h e f e n c e and a b u f f a l o charged i n t o
it, injuring plaintiff.                     The j u r y found i n f a v o r of p l a i n t i f f .         The
complaint a l l e g e d t h e d e f e n d a n t , i n keeping w i l d a n i m a l s , was an
i n s u r e r of p l a i n t i f f ' s s a f e t y and was s t r i c t l y l i a b l e f o r i n j u r i e s .
The complaint a l s o a l l e g e d a g e n e r a l n e g l i g e n c e t h e o r y and denied any
n e g l i g e n c e on p l a i n t i f f ' s p a r t .   Defendant a l l e g e d c o n t r i b u t o r y
n e g l i g e n c e and assumption of r i s k .               The t r i a l c o u r t r u l e d o u t a l l of
d e f e n d a n t ' s proof on c o n t r i b u t o r y n e g l i g e n c e , assumption of r i s k ,
and knowledge of t h e v i c i o u s n a t u r e of t h e animal.                       The c o u r t g r a n t e d
a d i r e c t e d v e r d i c t i n f a v o r of p l a i n t i f f on t h e i s s u e o f l i a b i l i t y ;
a r u l i n g r e q u e s t e d o f t h e t r i a l c o u r t i n t h e i n s t a n t c a s e b u t which
i t c o r r e c t l y denied.

          I n Hansen t h i s Court concluded t h a t t h e law of n e g l i g e n c e
was p r e f e r a b l e and t h e t r i a l c o u r t was i n e r r o r i n l i m i t i n g t h e
evidence of defendant and d i r e c t i n g a v e r d i c t on l i a b i l i t y i n f a v o r
of p l a i n t i f f .    While Hansen             e s t a b l i s h e d t h e law of n e g l i g e n c e , i t
d i d n o t p u r p o r t t o e s t a b l i s h t h e s t a n d a r d of c a r e .      However, Hansen
d i d c i t e w i t h approval 2 Harper and James, The Law of T o r t s , p. 839,
that the :
         "* *     degree of c a r e which must be e x e r c i s e d i n
         t h e keeping of an animal w i l l depend upon i t s n a t u r e
         and w i l l obviously be h i g h e r i n t h e c a s e of a t i g e r
         than z dog. I I
         I n Thompson v. Yellowstone Livestock, 133 Mont. 403, 413,
324 P.2d 412, t h e Court quoted w i t h approval from P o t t e r v. Thompson,
74 Cal.App.2d 474, 477, 169 P.2d 40, where defendants were charged
w i t h n e g l i g e n c e i n f a i l i n g t o provide a reasonably s a f e e n c l o s u r e
and adequate s u p e r v i s i o n of t h e customers.              T h i s Court s a i d i n
Thompson :
        "When t h e cow went on a rampage, i n s t e a d ofcpening
        the gate f o r i t t o escape, o r attempting t o other-
        wise p r o t e c t t h e s p e c t a t o r s , t h e a t t e n d a n t s I g o t o u t
        of t h e r e a s quick a s p o s s i b l e . '       The defendant C l i n t
        Thompson, admitted t h a t he was p r e s e n t on an occasion
        about a y e a r and a h a l f b e f o r e t h i s i n c i d e n t , and saw
        a n o t h e r cow escape from t h e e n c l o s u r e by going over o r
        through t h e f e n c e 'between t h e c a b l e s . t
        "At t h e condlusion of t h e t r i a l , t h e j u r y r e t u r n e d
        a v e r d i c t i n f a v o r of t h e defendants, f i n d i n g t h a t t h e y
        were ' n o t g u i l t y of negligence. I A judgment was rendered
        accordingly. A motion f o r new t r i a l was g r a n t e d on t h e
        s p e c i f i e d ground o f i n s u f f i c i e n c y of t h e evidence t o
        support t h e v e r d i c t . From t h a t o r d e r , an appeal- was taken.
        The a p p e l l a t e c o u r t s a i d [74 CaleApp.(2d) 474, 169 P.2d 421:
        "'The c h i e f c o n t e n t i o n of t h e a p p e l l a n t s i s t h a t t h e
        c o u r t abused i t s d i s c r e t i o n i n g r a n t i n g a new t r i a l s i n c e
        t h e u n c o n t r a d i c t e d evidence c l e a r l y shows t h a t t h e y were
        n o t g u i l t y o f n e g l i g e n c e , and t h a t t h e y had no knowledge
        of t h e f a c t t h a t t h e cow i n q u e s t i o n was nervous o r
        dangerous t o t h e s p e c t a t o r s .
        "'1n determining whether t h e defendants were g u i l t y of
        n e g l i g e n c e which proximately caused t h e i n j u r i e s complained
        o f , i t was t h e duty o f t h e j u r o r s , and t h e t r i a l judge upon
        t h e motion f o r new t r i a l , t o c o n s i d e r a l l of t h e proved
        f a c t s and circumstances surrounding t h e i n c i d e n t . The
        q u e s t i o n t o be determined i s , what would a reasonably
        prudent person be r e q u i r e d t o do, under such circumstances,
        f o r t h e p r o t e c t i o n of h i s i n v i t e d customers. The f a c t t h a t
        t h e defendants d i d n o t a c t u a l l y know t h a t t h e p a r t i c u l a r cow
        i n q u e s t i o n was f r a c t i o u s , nervous o r dangerous does n o t
        n e c e s s a r i l y a c q u i t them of negligence on t h a t s c o r e . They
        were e x p e r t a u c t i o n e e r s of c a t t l e , who had been i n t h a t
        b u s i n e s s f o r s e v e r a l y e a r s . They had handled and s o l d hun-
        d r e d s of cows. W must assume t h a t some of t h e animals
                                       e
        were l i k e l y t o become f r a c t i o u s , i r r i t a b l e , nervous and
        dangerous. The defendants handled and s o l d c a t t l e which
        we assume had v a r i o u s temperaments, t e n d e n c i e s and n a t u r e s .
        On a former occasion a n o t h e r f r a c t i o u s cow broke through
        t h e enclosure. I t i s n o t unreasonable t o assume t h a t t h e
        defendants should have a n t i c i p a t e d t h a t some of t h e cows
        would become u n c o n t r o l l a b l e and r e s t o r t t o dangerous be-
        h a v i o r when d r i v e n i n t o t h e small e n c l o s u r e i n t h e presence
        of s p e c t a t o r s . Since i t was t h e d u t y o f t h e defendants t o
        provide a reasonably s a f e e n c l o s u r e , i t i s a proper i n q u i r y
         a s t o whether a f e n c e 4 f e e t 8 i n c h e s h i g h , w i t h a
         sagging upper c a b l e , i s reasonably s a f e f o r t h e p r o t e c t i o n
         of p r o s p e c t i v e customers who a r e s e a t e d a d j a c e n t t h e r e t o .
         The c o u r t might r e a s o n a b l y i n f e r t h a t t h e e n c l o s u r e was
         u n s a f e , and t h a t defendants should have added a n o t h e r
         c a b l e t o i n c r e a s e t h e h e i g h t of t h e f e n c e , o r a t l e a s t
         t h a t t h e y should have t i g h t e n e d t h e sagging t o p c a b l e .
         The c o u r t a l s o had a r i g h t t o assume i t was t h e d u t y of
         t h e defendants t o provide a t t e n d a n t s t o reasonably guard
         t h e c a t t l e i n t h e e n c l o s u r e , and t h a t , i n s t e a d of f l e e i n g
         f o r t h e i r own s a f e t y when t h e cow went upon a rampage,
         t h e y should have opened t h e g a t e t o permit t h e animal t o
         escape, o r o t h e r w i s e r e s t r a i n i t f o r t h e p r o t e c t i o n of t h e
         spectators.
          11   ' These  and o t h e r q u e s t i o n were proper f o r t h e judge t o
         c o n s i d e r on t h e motion f o r new t r i a l . C e r t a i n l y t h i s
         c o u r t may n o t hold a s a m a t t e r o f law t h a t t h e judge
         abused h i s d i s c r e t i o n i n g r a n t i n g a new t r i a l merely be-
         cause he d i s a g r e e d w i t h t h e j u r y r e g a r d i n g t h e d e f e n d a n t s '
         e x e r c i s e of o r d i n a r y c a r e where t h e r e i s a s e r i o u s c o n f l i c t
         of evidence upon t h a t s u b j e c t , a s t h e r e was i n t h i s c a s e .
          11 1
           The p l a i n t i f f , Marie P o r t e r , was an i n v i t e e . She was
         a p r o s p e c t i v e purchaser of c a t t l e a t t h e a u c t i o n s a l e which
         was b e i n g conducted by t h e defendants. It was d e f e n d a n t s '
         duty t o e x e r c i s e r e a s o n a b l e c a r e t o maintain s u p e r v i s i o n and
         a reasonably s a f e e n c l o s u r e and s e a t s f o r t h e customers.*                *
                                                                                                     *"I


         I n t h e f o r e o i n g quoted c a s e t h e s t a n d a r d o f c a r e d i s c u s s e d was
r e a s o n a b l e c a r e t o maintain s u p e r v i s i o n and a reasonably s a f e enclo-
s u r e and s e a t s f o r customers.
         Thompson         involved a l i v e s t o c k a u c t i o n r i n g where a customer
was i n h i s s e a t and a cow jumped a f e n c e l a n d i n g on t h e customer.
I n t h e i n s t a n t c a s e a p p e l l a n t c i t e s Thompson a s s u p p o r t i n g t h e
r e f u s a l of an i n s t r u c t i o n on o r d i n a r y c a r e .   However, t h e opinion
i n Thompson shows t h a t t h e s t a n d a r d o f c a r e i n s t r u c t i o n r e f u s e d was
a s t o t h e knowledge o f a p r o p e n s i t y o r tendency of t h e cow.                    As a
m a t t e r of f a c t , Thompson used a r e a s o n a b l e o r o r d i n a r y s t a n d a r d o f
care.      The judgment t h e r e was f o r p l a i n t i f f and we affirmed.
         Thompson i s somewhat s i m i l a r t o t h e i n s t a n t case.                Even though
a p p e l l a n t h e r e s t a t e s t h a t t h e animal i n Thompson         causing the injury
was n o t a v i c i o u s b u l l , b u t a simple cow, t h e r e s u l t i s t h e same.
Here, t h e b u l l was n o t a t t a c k i n g b u t jumping, j u s t a s t h e f r a c t i o u s
though simple cow d i d i n Thompson.                     Also, and even more s i g n i f i c a n t ,
i n t h e i n s t a n t c a s e t h e owner of t h e animal i s t h e only remaining
defendant whereas i n Thompson t h e owner o f t h e animal was n o t a
defendant.          Rather, t h e r e t h e Livestock Commission Co., who operated
t h e s a l e s r i n g - - l i k e t h e county and f a i r board here-- was t h e de-
fendant.
         I n Thompson, i n d i s c u s s i n g t h e motioncf defendant f o r n o n s u i t ,
t h i s Court s a i d :
         It
           I t i s a g e n e r a l r u l e t h a t i n a motion f o r n o n s u i t ,
         t h e evidence must be accepted and taken most
         f a v o r a b l y t o p l a i n t i f f , and t h a t even d o u b t f u l i n -
         f e r e n c e s and deductions must be r e s o l v e d f a v o r a b l y
         toward p l a i n t i f f . The evidence i n t h i s c a s e a s
         i n t r o d u c e d by p l a i n t i f f , c l e a r l y e s t a b l i s h e d t h a t
         he was p r e s e n t a s a b u s i n e s s i n v i t e e and t h a t i t
         was d e f e n d a n t ' s duty t o use o r d i n a r y c a r e t o keep t h e
         premises i n a reasonably s a f e c o n d i t i o n . T h i s f a c t
         having been very s t r o n g l y e s t a b l i s h e d , t h e judge
         p r o p e r l y o v e r r u l e d and denied d e f e n d a n t ' s motion
         f o r a nonsuit. II
         I n t h e i n s t a n t c a s e , t h e remaining p r e v a i l i n g p a r t y has t h e
b e n e f i t of t h a t reasoning.
         A s h e r e t o f o r e pointed o u t t h e w l m t a r y d i s m i s s a l of Lewis and
Clark County and t h e F a i r Board, l e a v e s only t h e duty of Golden S t a t e
Rodeo Co. t o be comidered h e r e .                  What f a i l u r e i n t h e e x e r c i s e of any
s t a n d a r d of c a r e , reasonably o r o t h e r w i s e , was proven h e r e a s t o
Golden S t a t e Rodeo Co. ?             The j u r y found none.
         A p p e l l a n t ' s second i s s u e r e g a r d i n g i n s t r u c t i o n s q u a r r e l s w i t h t h e
t r i a l c o u r t g i v i n g an i n s t r u c t i o n on o r d i n a r y c a r e of a r e a s o n a b l e and
prudent person a c t i n g under t h e circumstances.                           Appellant u r g e s t h a t
a h i g h e r degree of c a r e would be r e q u i r e d t h a n o r d i n a r y c a r e .               HOW-

e v e r , a g a i n t h e s i g n i f i c a n c e of t h e volunary d i s m i s s a l of t h e o t h e r
defendants appears.               With only Golden S t a t e Rodeo Co. t o c o n s i d e r ,
t h e r e was an absence of proof of any n e g l i g e n c e a s a proximate cause
so t h a t t h e g i v i n g of t h e i n s t r u c t i o n could n o t have been p r e j u d i c i a l .
         While we r u l e h e r e t h a t no evidence of n e g l i g e n c e was proven
a g a i n s t t h e remaining defendant, we a r e n o t t o b e understood t h a t an
i n s t r u c t i o n on o r d i n a r y o r r e a s o n a b l e c a r e would be s u f f i c i e n t had
t h e r e been proof of any n e g l i g e n c e a s t o t h a t remaining defendant.
         W a r e impressed w i t h t h e d i s c u s s i o n by t h e Utah Court i n
          e
Tom v. Days of '47, I n c . , 16 Utah 2d 386, 401 P.2d 946, 948, where
t h a t Court s a i d :
         " ~ e f e n d a n tcontends t h a t t h e c o u r t committed p r e j u d i c i a l
         e r r o r because i t unduly emphasized p l a i n t i f f ' s t h e o r y
         and p r a c t i c a l l y d i r e c t e d a v e r d i c t on t h e i s s u e of n e g l i -
         gence because i t i n s t r u c t e d t h e j u r y t h a t defendant had
         a duty t o c o n s t r u c t a f e n c e t h a t would be s a f e f o r t h e
        purpose f o r which i t was i n t e n d e d , t h a t i s , t o Iteep
        t h e b u l l o u t of t h e b l e a c h e r s , and t h a t i t had a
        f u r t h e r duty t o u s e r e a s o n a b l e d i l i g e n c e t o i n s p e c t
        t h e fence t o s e e t h a t i t was i n proper c o n d i c t i o n t o
        f u l f i l l t h i s requirement, and t h a t i f i t f a i l e d i n
        e i t h e r of t h e s e d u t i e s t h e defendant would be n e g l i g e n t .
        Then, a f t e r g i v i n g t h i s i n s t r u c t i o n t h e c o u r t unduly
        emphasized p l a i n t i f f ' s evidence by f u r t h e r i n s t r u c t i n g
        t h e j u r y t h a t i t must f i n d whether defendant was n e g l i -
        g e n t i n b u i l d i n g t h e fence w i t h t h e c h a i n l i n k w i r e
        on t h e grandstand s i d e o f t h e p o s t s , u s i n g t h e t y p e of
        f a s t e n i n g it d i d and i n f a i l i n g t o have a r a i l o r
        t e n s i o n w i r e o r o t h e r o b s t r u c t i o n between t h e ground
        and t h e bottom o f t h e fence.
        11
         I t i s t o be noted t h a t t h e u n c o n t r a d i c t e d evidence
       was t o t h e e f f e c t t h a t t h e Brahma b u l l was t r a i n e d t o
       be b e l l i g e r e n t and i n i t s performance a t t h e rodeo was
       goaded t o be mean. For show purposes, t h e meaner t h e
       b u l l i s , t h e more s p e c t a c u l a r i t i s considered t o be
       f o r t h e audience. It i s a l s o t o b e noted t h a t t h e r e was
       no q u e s t i o n a s t o how t h e fence was b u i l t o r t h e t y p e of
       m a t e r i a l s used i n t h e fence. The only c o n t r o v e r s y i n
       r e g a r d t o t h e f e n c e was i t s adequacy f o r t h e purpose f o r
       which it was b u i l t , t h a t i s , t o keep t h e performing a n i -
       mals i n t h e a r e n a and away from s p e c t a t o r s . Both p l a i n -
       t i f f and defendant r e s e n t e d t h e views o f e x p e r t s on t h i s
                                       I:
       problem. P l a i n t i f f s e x p e r t s pointed o u t what t h e y con-
       s i d e r e d i t s d e f i c i e n c i e s and d e f e n d a n t ' s e x p e r t s t e s t i f i e d
       t h a t a s b u i l t , t h e fence was a s good o r b e t t e r f o r t h e
       purpose intended than u s u a l l y i s found i n o t h e r p l a c e s where
       rodeos a r e h e l d . The j u r y found t h e opinions of p l a i n t i f f ' s
       e x p e r t s more convincing.
        It
         It cannot be g a i n s a i d t h a t t o be f r e e of n e g l i g e n c e a
       h i g h e r degree of c a r e i s r e q u i r e d of a possessor f o r t h e
       containment o f a known v i c i o u s o r dangerous animal than
       i n t h e c a s e of an o r d i n a r y , domestic animal w i t h l e s s
       known dangerous p r o p e n s i t i e s . It i s r e a d i l y f o r e s e e a b l e
       t h a t a v i c i o u s animal i s h i g h l y dangerous t o persons w i t h
       whom i t might come i n c o n t a c t , and, t h e r e f o r e , t h e
       possessor must u s e g r e a t e r c a r e t o f o r e s t a l l such c o n t a c t .
       The c o u r t ' s i n s t r u c t i o n s were consonant w i t h t h i s g r e a t e r
       duty of c a r e b u t l e f t i t t o t h e j u r y t o determine whether
       defendant had used such c a r e i n t h e c o n s t r u c t i o n and i n -
       s p e c t i o n of t h e fence so t h a t i t was s a f e f o r t h e u s e f o r
       which i t was intended. The g i s t of an a c t i o n f o r i n j u r i e s
       a g a i n s t t h e possessor o f a dangerous animal i s t h e f a i l u r e
       t o u s e c a r e commensurate w i t h i t s known v i c i o u s t e n d e n c i e s
       t o keep t h e animal s e c u r e l y contained.The f a i l u r e t o u s e such
       c a ~s n e g l i g e n c e , and i f such n e g l i g e n c e i s t h e proximate
               i
       cause o f t h e i n j u r i e s s u s t a i n e d by t h e p l a i n t i f f , t h e
       possessor o f t h e animal i s l i a b l e . The f a c t t h a t p l a i n t i f f
       d i d n o t pay f o r viewing t h e performance and may have been
       a mere l i c e n s e e d i d n o t change d e f e n d a n t ' s l i a b i l i t y . Un-
       l i k e the r u l e s i n c a s e s imposed on p o s s e s s o r s of land f o r
       i n j u r i e s caused by t h e dangerous p h y s i c a l c o n d i t i o n s of t h e
       l a n d s , no d i s t i n c t i o n between b u s i n e s s i n v i t e e s and l i c e n s e e s
       a r e made a s t o l i a b i l i t y of t h e p o s s e s s o r of a dangerous
       domestic animal f o r i n j u r e s s u s t a i n e d by e i t h e r . 1l
        I n t h e i n s t a n t c a s e p l a i n t i f f o f f e r e d an i n s t r u c t i o n from t h e
Montana J u r y I n s t r u c t i o n Guide, No. 110.04, which r e a d s :
              "ANIMALS-INJURY BY VICIOUS DOMESTIC ANIMAL.
              ".Jury I n s t r u c t i o n No. 110.04
              I1
                One who owns o r keeps an animal known by him t o b e
              of v i c i o u s t e n d e n c i e s and dangerous t o people i s
              l i a b i l e t o a person i n j u r e d by such animal, u n l e s s
              t h e i n j u r e d p a r t y i s g u i l t y of n e g l i g e n c e c o n t r i -
              b u t i n g d i r e c t l y t o t h e i n j u r y . The i n j u r e d p a r t y i s
              g u i l t y o f such n e g l i g e n c e i f :
                   II
                  (1) He has done something a r e a s o n a b l e person
              should have known was l i k e l y t o provoke an a t t a c k by t h e
              animal; o r
                   "(2)        He knew of an unusual c h a r a c t e r i s t i c of t h e
              animal and d i d something which a r e a s o n a b l e person
              could reasonably expect t o provoke an a t t a c k by t h a t
              p a r t i c u l a r animal; o r
                   I1
                   ( 3 ) He i n t e n t i o n a l l y and unreasonably exposed
              himself t o i n j u r y , e i t h e r knowing t h e customary n a t u r e
              of t h a t kind of animal o r knowing t h e p a r t i c u l a r n a t u r e
              of t h e spec i f i c animal. II
    That i n s t r u c t i o n would make t h e owner of t h e b u l l an i n s u r e r u n l e s s
    one o f t h e t h r e e e x c e p t i o n s a s t o c o n t r i b u t o r y n e g l i g e n c e a p p l i e d .
    The i n s t r u c t i o n was n o t a p p l i c a b l e i n any event.

              Finding no e r r o r , t h e judgment i s a f f i r m e d .




                                                               Justice          (J


    W Concur:
     e




                    '   %.




" - - - ~ / H o ~ . M . ~ .Takes S o r t e , D i s t r i c t
             Judge, s i t t i n g f o r Chief J u s t i c e
             James T. Harrison.
Honorable M. James S o r t e , D i s t r i c t Judge, s i t t i n g f o r Chief J u s t i c e
James T. H a r r i s o n , s p e c i a l l y c o n c u r r i n g :
      I concur i n t h e r e s u l t .         However, i t seems t o m t h a t defendant
                                                                       e
Golden S t a t e Rodeo C o . was t h e o n l y defendant t h a t knew of t h e
p a r t i c u l a r dangerous p r o p e n s i t i e s of t h e b u l l "Yellow Fever".
I f t h i s q u e s t i o n had been p r e s e n t e d t o t h e jury t h e r e might have
been a d i f f e r e n t r e s u l t .




M r . J u s t i c e Gene B. Daly d i s s e n t i n g :
      I dissent.
      The m a j o r i t y o p i n i o n seems      tb   conclude t h a t t h e d i s m i s s a l
of t h e F a i r Board and Lewis and C l a r k County, l e a v i n g t h e Golden
S t a t e Rodeo C o b a l o n e a s d e f e n d a n t , excluded a l l of t h e d e f e n d a n t s
who owed a d u t y t o t h e p a t r o n s a t t h e rodeo because i t i s claimed
t h e rodeo company had no c o n t r o l over t h e s p e c t a t o r s .                  I disagree.
I f t h e rodeo company's d u t y was a r r i v e d a t i n t h i s manner, i t could
e x h i b i t i t s " b u l l " w i t h o u t any fence.
      I f i n d no a u t h o r i t y t o s u p p o r t t h e d o c t r i n e t h a t t h e manner
i n which t h e known v i c i o u s b u l l approached t h e f e n c e e n c l o s u r e ,
through i t o r over i t , c o u l d c h a r a c t e r i z e him l e g a l l y a s a
"fractious" bull.              I f e e l t h e owners and e x h i b i t o r s of t h i s k i n d
of animal have a d u t y and a r e h e l d t o a h i g h e r degree of c a r e t h a n
s e t f o r t h i n t h e m a j o r i t y o p i n i o n , r e g a r d l e s s of t h e d u t y o r n e g l i -